Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the amendment filed on 03/08/2021. As directed by the amendment: claims 1-2, 12, and 16-17 have been amended, no claims have been withdrawn, claims 3-4, 7-11 and 20 have been cancelled, and new claims 21-28 have been added.  Thus, claims 1-2, 5-6, 12-19, and 21-28 are presently under consideration in this application.

Claim Objections
Claim 23 is objected to because of the following informalities:  there is no period (.) at the end of the claim.  Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “140” has been used to designate both “an ECP material” and “an ECP material layer”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. (US 10,052,449 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because they discloses similar subject matter as the instant invention.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 32 of copending Application No. 16/722688. Although the claims at issue are not identical, they are not patentably distinct from each other because they discloses similar subject matter as the instant invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 5-6, 12-19, and 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 22 recites the limitation "the contact area" in the claims.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the ECP material layer" in the claims.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 5-6, 12-19 and 23-28 are also rejected because each claim depends on rejected claims 1 and 22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 12, 18, 21-22, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Row et al (US 20100147299 A1) in view of Komendowski et al (US 4,036,919).
Regarding claim 1, Row et al discloses a humidifier 51 (fig. 5a) comprising: 
a heater 72 (fig. 5a) for heating a liquid (W, i.e. water) in a reservoir 50 (fig. 5a) that is part of or is received by the humidifier 51 (fig. 5a); 
wherein the heater 72 (fig. 5a) comprises an electrically conductive plastic material 44 (fig. 5a, i.e. the electrically conductive ink) and a thermoconductive layer 42 (fig. 5a) that is non-electrically conductive at least partially covering the ECP material (¶ 0060-0062, 0070-0071, 0073; abstract), wherein the thermoconductive layer 42 (fig. 5a) is disposed between the electrically conductive plastic (ECP) material 44 (fig. 5a, i.e. the electrically conductive ink) and the liquid (W, i.e. water) (e.g. see figures 14-15; ¶ 0070-0074, 0095-0096; and other embodiments).
Row et al discloses all the limitations of the claimed invention as set forth above, except for wherein the thermoconductive layer comprises visually pronounced features which are observable to the unaided eve that form or function as a heat sink to improve the contact area between the thermoconductive layer and the liquid.
 the contact area between the thermoconductive layer and the liquid 40 (fig. 2). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Row‘s reference, to include features as set forth above, as suggested and taught by Komendowski, for the purpose of providing heating the liquid quickly with a minimum of delay (col. 1, lines 37-41).
With respect to claim 5, Row et al in view of Komendowski et al discloses the limitations of the claimed invention as set forth above of which Row further discloses said reservoir 50 (fig. 5a), and wherein the heater 72 (fig. 5a) is located in or forms part of the reservoir (see figure 5).
With respect to claim 6, Row et al in view of Komendowski et al discloses the limitations of the claimed invention as set forth above of which Row further discloses wherein the heater 72 (fig. 5a) forms part of a wall or base of the reservoir 50 (fig. 5a).
With respect to claims 12 and 25, Row et al in view of Komendowski et al discloses the limitations of the claimed invention as set forth above of which Komendowski further discloses wherein the visually pronounced features (see figure 3) comprise one or more of thermoconductive fins, ridges, ribs 32 (fig. 3, i.e. vertical bibs), depressions, channels and fenestrations. It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include features as set forth above, as 
With respect to claims 18 and 27, Row et al in view of Komendowski et al discloses the limitations of the claimed invention as set forth above of which Row further discloses wherein the thermoconductive layer 42 (fig. 5a, i.e. the film with electrical insulation properties) is overmoulded to the ECP material 44 (fig. 5a, i.e. the electrically conductive ink).
With respect to claim 21, Row et al in view of Komendowski et al discloses the limitations of the claimed invention as set forth above of which Row further discloses wherein the thermoconductive layer 42 (fig. 5a) is a separate component (i.e. can be replaced with different material) joined to the ECP material layer 44 (fig. 5a, i.e. the electrically conductive ink) (¶ 0061).
With respect to claims 22 and 26, Row et al in view of Komendowski et al discloses all the limitations of the claimed invention as set forth in claim 1 above (similar features) of which Row further discloses the heater (72) is located in or forms part of a wall or base (not labeled, i.e. the base of the tub) of the reservoir (50), except for wherein the thermoconductive layer comprises macrostructures that improve the contact area between the thermoconductive layer and the liquid.
Komendowski et al teaches wherein the thermoconductive layer comprises macrostructures 32 (fig. 3, i.e. vertical bibs) that improve the contact area between the thermoconductive layer and the liquid 40 (fig. 2). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Row‘s reference, to include features as set forth above, as suggested and 
With respect to claim 28, Row et al in view of Komendowski et al discloses the limitations of the claimed invention as set forth above of which Row further discloses wherein the electrically conductive plastic (ECP) material forms a heater plate (18).

Claims 2, 13, 19 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Row et al (US 20100147299 A1) in view of Komendowski et al (US 4,036,919) as applied to claim 1 above, and further in view of Bayer et al (US 20150030317 A1).
Regarding claims 2, 13, 19 and 23-24, Row et al in view of Komendowski et al discloses all the limitations of the claimed invention as set forth above of which Row further discloses the heater (72) is located in or forms part of a wall or base (not labeled, i.e. the base of the tub) of the reservoir (50), except for (Claim 2) wherein the humidifier comprises a chamber to receive said reservoir in use; (claim 13) wherein the heater comprises a biocompatible layer covering the thermoconductive layer; and (claims 19 and 23-24) wherein the thermoconductive layer is biocompatible or hydrophilic or biocompatible and hydrophilic.
However, Bayer et al teaches wherein the humidifier comprises a chamber (4, i.e. a container) to receive said reservoir (i.e. a tub); wherein the heater comprises a biocompatible layer covering the thermoconductive layer (abstract; ¶ 0010, 0040); wherein the thermoconductive layer is biocompatible or hydrophilic or biocompatible and hydrophilic (¶ 0021, 0040). Therefore, it would have been obvious before the .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Row et al (US 20100147299 A1) in view of Komendowski et al (US 4,036,919) and Bayer et al (US 20150030317 A1) as applied to claim 13 above, and further in view of Lieberman (US 20130272338 A1).
Regarding claim 14, Row et al in view of Komendowski et al and Bayer et al discloses all the limitations of the claimed invention as set forth above, except for wherein the biocompatible layer is biocompatible and hydrophilic.
However, Lieberman teaches wherein the biocompatible layer (i.e. a thin coating of gold or other heat conducting material) is biocompatible and hydrophilic 128 (fig. 6). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such material layer as set forth above, as suggested and taught by Lieberman, for the purpose of promoting high-speed mixing of very small liquid samples, thus producing more accurate measurements over prior art methods and devices (¶ 0014).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Row et al (US 20100147299 A1) in view of Komendowski et al (US 4,036,919) and Bayer et al  as applied to claim 13 above, and further in view of Tang et al (US 20140131904 A1).
Regarding claim 15, Row et al in view of Komendowski et al and Bayer et al discloses all the limitations of the claimed invention as set forth above, except for wherein the biocompatible layer is overmoulded to the thermoconductive layer.
However, Tang et al teaches wherein the biocompatible layer 469, 569 (figs. (11, 12, i.e. protective coating/layering) is overmoulded 861 (fig. 12-2) to the thermoconductive layer 570 (fig. 12-2, i.e. a hot plate) (¶ 0083, 0087). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such biocompatible layer as set forth above, as suggested and taught by Tang, for the purpose of allowing heat transfer between the heating element and the hot plate (¶ 0008).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Row et al (US 20100147299 A1) in view of Komendowski et al (US 4,036,919) as applied to claim 1 above, and further in view of Lieberman (US 20130272338 A1).
Regarding claims 16-17, Row et al in view of Komendowski et al discloses all the limitations of the claimed invention as set forth above, except for (claim 16) wherein the heater comprises a hydrophilic layer covering the thermoconductive layer; and (claim 17) wherein the hydrophilic layer is over-moulded to the thermoconductive layer.
However, Lieberman teaches wherein the heater 600 (fig. 6 i.e. a heat conductor) comprises a hydrophilic layer 128 (fig. 6) covering the thermoconductive layer; and .

Response to Amendment
Applicant’s amendments to the claims have not overcome the nonstatutory double patenting rejections from previous Office Action and the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections as set forth above.

Response to Arguments
Applicant’s arguments with respect to amended claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827.  The examiner can normally be reached on Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/KET D DANG/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761